
	
		IB
		Union Calendar No. 431
		112th CONGRESS
		2d Session
		H. R. 4377
		[Report No. 112–596, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 18, 2012
			Mr. Ross of Florida
			 (for himself, Mr. Smith of Texas,
			 Mr. Coble, and
			 Mr. Peterson) introduced the following
			 bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the
			 Committee on Natural
			 Resources, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		
			July 17, 2012
			Additional sponsors: Mr.
			 Rooney, Mr. Franks of
			 Arizona, Mr. West,
			 Mr. Amodei,
			 Mr. Long, Mr. Quayle, Mr.
			 Griffin of Arkansas, Mr. Poe of
			 Texas, and Mrs.
			 Adams
		
		
			July 17, 2012
			Reported from the
			 Committee on the
			 Judiciary with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			July 17, 2012
			The Committee on
			 Natural Resources discharged; committed to the Committee of
			 the Whole House on the State of the Union and ordered to be
			 printed
			For text of introduced bill, see copy of bill as
			 introduced on April 18, 2012
		
		
			
		
		A BILL
		To provide for improved coordination of
		  agency actions in the preparation and adoption of environmental documents for
		  permitting determinations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Responsibly And Professionally
			 Invigorating Development Act of 2012 or as the
			 RAPID Act.
		2.Coordination of agency
			 administrative operations for efficient decisionmaking
			(a)In
			 generalPart I of chapter 5
			 of title 5, United States Code, is amended by inserting after subchapter II the
			 following:
				
					IIAInteragency
				coordination regarding permitting
						560.Coordination of agency
				administrative operations for efficient decisionmaking
							(a)Congressional
				declaration of purposeThe purpose of this subchapter is to
				establish a framework and procedures to streamline, increase the efficiency of,
				and enhance coordination of agency administration of the regulatory review,
				environmental decisionmaking, and permitting process for projects undertaken,
				reviewed, or funded by Federal agencies. This subchapter will ensure that
				agencies administer the regulatory process in a manner that is efficient so
				that citizens are not burdened with regulatory excuses and time delays.
							(b)DefinitionsFor
				purposes of this subchapter, the term—
								(1)agency
				means any agency, department, or other unit of Federal, State, local, or Indian
				tribal government;
								(2)category of
				projects means 2 or more projects related by project type, potential
				environmental impacts, geographic location, or another similar project feature
				or characteristic;
								(3)environmental
				assessment means a concise public document for which a Federal agency
				is responsible that serves to—
									(A)briefly provide
				sufficient evidence and analysis for determining whether to prepare an
				environmental impact statement or a finding of no significant impact;
									(B)aid an agency’s
				compliance with NEPA when no environmental impact statement is necessary;
				and
									(C)facilitate preparation of
				an environmental impact statement when one is necessary;
									(4)environmental
				impact statement means the detailed statement of significant
				environmental impacts required to be prepared under NEPA;
								(5)environmental
				review means the Federal agency procedures for preparing an
				environmental impact statement, environmental assessment, categorical
				exclusion, or other document under NEPA;
								(6)environmental
				decisionmaking process means the Federal agency procedures for
				undertaking and completion of any environmental permit, decision, approval,
				review, or study under any Federal law other than NEPA for a project subject to
				an environmental review;
								(7)environmental document means
				an environmental assessment or environmental impact statement, and includes any
				supplemental document or document prepared pursuant to a court order;
								(8)finding of no
				significant impact means a document by a Federal agency briefly
				presenting the reasons why a project, not otherwise subject to a categorical
				exclusion, will not have a significant effect on the human environment and for
				which an environmental impact statement therefore will not be prepared;
								(9)lead
				agency means the Federal agency preparing or responsible for preparing
				the environmental document;
								(10)NEPA means the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
								(11)project
				means major Federal actions that are construction activities undertaken with
				Federal funds or that are construction activities that require approval by a
				permit or regulatory decision issued by a Federal agency;
								(12)project
				sponsor means the agency or other entity, including any private or
				public-private entity, that seeks approval for a project or is otherwise
				responsible for undertaking a project; and
								(13)record of decision means a
				document prepared by a lead agency under NEPA following an environmental impact
				statement that states the lead agency’s decision, identifies the alternatives
				considered by the agency in reaching its decision and states whether all
				practicable means to avoid or minimize environmental harm from the alternative
				selected have been adopted, and if not, why they were not adopted.
								(c)Preparation of
				environmental documentsUpon the request of the lead agency, the
				project sponsor shall be authorized to prepare any document for purposes of an
				environmental review required in support of any project or approval by the lead
				agency if the lead agency furnishes oversight in such preparation and
				independently evaluates such document and the document is approved and adopted
				by the lead agency prior to taking any action or making any approval based on
				such document.
							(d)Adoption and use of
				documents
								(1)Documents prepared
				under nepa
									(A)Not more than 1 environmental impact
				statement and 1 environmental assessment shall be prepared under NEPA for a
				project (except for supplemental environmental documents prepared under NEPA or
				environmental documents prepared pursuant to a court order), and, except as
				otherwise provided by law, the lead agency shall prepare the environmental
				impact statement or environmental assessment. After the lead agency issues a
				record of decision, no Federal agency responsible for making any approval for
				that project may rely on a document other than the environmental document
				prepared by the lead agency.
									(B)Upon the request of a
				project sponsor, a lead agency may adopt, use, or rely upon secondary and
				cumulative impact analyses included in any environmental document prepared
				under NEPA for projects in the same geographic area where the secondary and
				cumulative impact analyses provide information and data that pertains to the
				NEPA decision for the project under review.
									(2)State environmental
				documents; Supplemental documents
									(A)Upon the request of a
				project sponsor, a lead agency may adopt a document that has been prepared for
				a project under State laws and procedures as the environmental impact statement
				or environmental assessment for the project, provided that the State laws and
				procedures under which the document was prepared provide environmental
				protection and opportunities for public involvement that are substantially
				equivalent to NEPA.
									(B)An environmental document
				adopted under subparagraph (A) is deemed to satisfy the lead agency’s
				obligation under NEPA to prepare an environmental impact statement or
				environmental assessment.
									(C)In the case of a document
				described in subparagraph (A), during the period after preparation of the
				document but before its adoption by the lead agency, the lead agency shall
				prepare and publish a supplement to that document if the lead agency determines
				that—
										(i)a significant change has
				been made to the project that is relevant for purposes of environmental review
				of the project; or
										(ii)there have been
				significant changes in circumstances or availability of information relevant to
				the environmental review for the project.
										(D)If the agency prepares
				and publishes a supplemental document under subparagraph (C), the lead agency
				may solicit comments from agencies and the public on the supplemental document
				for a period of not more than 45 days beginning on the date of the publication
				of the supplement.
									(E)A lead agency shall issue
				its record of decision or finding of no significant impact, as appropriate,
				based upon the document adopted under subparagraph (A), and any supplements
				thereto.
									(3)Contemporaneous
				projectsIf the lead agency determines that there is a reasonable
				likelihood that the project will have similar environmental impacts as a
				similar project in geographical proximity to the project, and that similar
				project was subject to environmental review or similar State procedures within
				the 5 year period immediately preceding the date that the lead agency makes
				that determination, the lead agency may adopt the environmental document that
				resulted from that environmental review or similar State procedure. The lead
				agency may adopt such an environmental document, if it is prepared under State
				laws and procedures only upon making a favorable determination on such
				environmental document pursuant to paragraph (2)(A).
								(e)Participating
				agencies
								(1)In
				generalThe lead agency shall
				be responsible for inviting and designating participating agencies in
				accordance with this subsection. The lead agency shall provide the invitation
				or notice of the designation in writing.
								(2)Federal participating
				agenciesAny Federal agency that is required to adopt the
				environmental document of the lead agency for a project shall be designated as
				a participating agency and shall collaborate on the preparation of the
				environmental document, unless the Federal agency informs the lead agency, in
				writing, by a time specified by the lead agency in the designation of the
				Federal agency that the Federal agency—
									(A)has no jurisdiction or
				authority with respect to the project;
									(B)has no expertise or
				information relevant to the project; and
									(C)does not intend to submit
				comments on the project.
									(3)InvitationThe
				lead agency shall identify, as early as practicable in the environmental review
				for a project, any agencies other than an agency described in paragraph (2)
				that may have an interest in the project, including, where appropriate,
				Governors of affected States, and heads of appropriate tribal and local
				(including county) governments, and shall invite such identified agencies and
				officials to become participating agencies in the environmental review for the
				project. The invitation shall set a deadline of 30 days for responses to be
				submitted, which may only be extended by the lead agency for good cause shown.
				Any agency that fails to respond prior to the deadline shall be deemed to have
				declined the invitation.
								(4)Effect of declining
				participating agency invitationAny agency that declines a
				designation or invitation by the lead agency to be a participating agency shall
				be precluded from submitting comments on any document prepared under NEPA for
				that project or taking any measures to oppose, based on the environmental
				review, any permit, license, or approval related to that project.
								(5)Effect of
				designationDesignation as a participating agency under this
				subsection does not imply that the participating agency—
									(A)supports a proposed
				project; or
									(B)has any jurisdiction
				over, or special expertise with respect to evaluation of, the project.
									(6)Cooperating
				agencyA participating agency may also be designated by a lead
				agency as a cooperating agency under the regulations contained
				in part 1500 of title 40, Code of Federal Regulations, as in effect on January
				1, 2011. Designation as a cooperating agency shall have no effect on
				designation as participating agency. No agency that is not a participating
				agency may be designated as a cooperating agency.
								(7)Concurrent
				reviewsEach Federal agency shall—
									(A)carry out obligations of
				the Federal agency under other applicable law concurrently and in conjunction
				with the review required under NEPA; and
									(B)in accordance with the
				rules made by the Council on Environmental Quality pursuant to subsection
				(n)(1), make and carry out such rules, policies, and procedures as may be
				reasonably necessary to enable the agency to ensure completion of the
				environmental review and environmental decisionmaking process in a timely,
				coordinated, and environmentally responsible manner.
									(8)CommentsEach participating agency shall limit its
				comments on a project to areas that are within the authority and expertise of
				such participating agency. Each participating agency shall identify in such
				comments the statutory authority of the participating agency pertaining to the
				subject matter of its comments. The lead agency shall not act upon, respond to
				or include in any document prepared under NEPA, any comment submitted by a
				participating agency that concerns matters that are outside of the authority
				and expertise of the commenting participating agency.
								(f)Project initiation
				request
								(1)NoticeA
				project sponsor shall provide the Federal agency responsible for undertaking a
				project with notice of the initiation of the project by providing a description
				of the proposed project, the general location of the proposed project, and a
				statement of any Federal approvals anticipated to be necessary for the proposed
				project, for the purpose of informing the Federal agency that the environmental
				review should be initiated.
								(2)Lead agency
				initiationThe agency receiving a project initiation notice under
				paragraph (1) shall promptly identify the lead agency for the project, and the
				lead agency shall initiate the environmental review within a period of 45 days
				after receiving the notice required by paragraph (1) by inviting or designating
				agencies to become participating agencies, or, where the lead agency determines
				that no participating agencies are required for the project, by taking such
				other actions that are reasonable and necessary to initiate the environmental
				review.
								(g)Alternatives
				analysis
								(1)ParticipationAs
				early as practicable during the environmental review, but no later than during
				scoping for a project requiring the preparation of an environmental impact
				statement, the lead agency shall provide an opportunity for involvement by
				cooperating agencies in determining the range of alternatives to be considered
				for a project.
								(2)Range of
				alternativesFollowing participation under paragraph (1), the
				lead agency shall determine the range of alternatives for consideration in any
				document which the lead agency is responsible for preparing for the project,
				subject to the following limitations:
									(A)No evaluation of
				certain alternativesNo Federal agency shall evaluate any
				alternative that was identified but not carried forward for detailed evaluation
				in an environmental document or evaluated and not selected in any environmental
				document prepared under NEPA for the same project.
									(B)Only feasible
				alternatives evaluatedWhere a project is being constructed,
				managed, funded, or undertaken by a project sponsor that is not a Federal
				agency, Federal agencies shall only be required to evaluate alternatives that
				the project sponsor could feasibly undertake, consistent with the purpose of
				and the need for the project, including alternatives that can be undertaken by
				the project sponsor and that are technically and economically feasible.
									(3)Methodologies
									(A)In
				generalThe lead agency shall
				determine, in collaboration with cooperating agencies at appropriate times
				during the environmental review, the methodologies to be used and the level of
				detail required in the analysis of each alternative for a project. The lead
				agency shall include in the environmental document a description of the
				methodologies used and how the methodologies were selected.
									(B)No evaluation of
				inappropriate alternativesWhen a lead agency determines that an
				alternative does not meet the purpose and need for a project, that alternative
				is not required to be evaluated in detail in an environmental document.
									(4)Preferred
				alternativeAt the discretion of the lead agency, the preferred
				alternative for a project, after being identified, may be developed to a higher
				level of detail than other alternatives in order to facilitate the development
				of mitigation measures or concurrent compliance with other applicable laws if
				the lead agency determines that the development of such higher level of detail
				will not prevent the lead agency from making an impartial decision as to
				whether to accept another alternative which is being considered in the
				environmental review.
								(5)Employment
				analysisThe evaluation of each alternative in an environmental
				impact statement or an environmental assessment shall identify the potential
				effects of the alternative on employment, including potential short-term and
				long-term employment increases and reductions and shifts in employment.
								(h)Coordination and
				scheduling
								(1)Coordination
				plan
									(A)In
				generalThe lead agency shall establish and implement a plan for
				coordinating public and agency participation in and comment on the
				environmental review for a project or category of projects to facilitate the
				expeditious resolution of the environmental review.
									(B)Schedule
										(i)In
				generalThe lead agency shall establish as part of the
				coordination plan for a project, after consultation with each participating
				agency and, where applicable, the project sponsor, a schedule for completion of
				the environmental review. The schedule shall include deadlines, consistent with
				subsection (i), for decisions under any other Federal laws (including the
				issuance or denial of a permit or license) relating to the project that is
				covered by the schedule.
										(ii)Factors for
				considerationIn establishing the schedule, the lead agency shall
				consider factors such as—
											(I)the responsibilities of
				participating agencies under applicable laws;
											(II)resources available to
				the participating agencies;
											(III)overall size and
				complexity of the project;
											(IV)overall schedule for and
				cost of the project;
											(V)the sensitivity of the
				natural and historic resources that could be affected by the project;
				and
											(VI)the extent to which
				similar projects in geographic proximity were recently subject to environmental
				review or similar State procedures.
											(iii)Compliance with the
				schedule
											(I)All participating
				agencies shall comply with the time periods established in the schedule or with
				any modified time periods, where the lead agency modifies the schedule pursuant
				to subparagraph (D).
											(II)The lead agency shall
				disregard and shall not respond to or include in any document prepared under
				NEPA, any comment or information submitted or any finding made by a
				participating agency that is outside of the time period established in the
				schedule or modification pursuant to subparagraph (D) for that agency’s
				comment, submission or finding.
											(III)If a participating
				agency fails to object in writing to a lead agency decision, finding or request
				for concurrence within the time period established under law or by the lead
				agency, the agency shall be deemed to have concurred in the decision, finding
				or request.
											(C)Consistency with other
				time periodsA schedule under subparagraph (B) shall be
				consistent with any other relevant time periods established under Federal
				law.
									(D)ModificationThe
				lead agency may—
										(i)lengthen a schedule
				established under subparagraph (B) for good cause; and
										(ii)shorten a schedule only
				with the concurrence of the cooperating agencies.
										(E)DisseminationA
				copy of a schedule under subparagraph (B), and of any modifications to the
				schedule, shall be—
										(i)provided within 15 days
				of completion or modification of such schedule to all participating agencies
				and to the project sponsor; and
										(ii)made available to the
				public.
										(F)Roles and
				responsibility of lead agencyWith respect to the environmental
				review for any project, the lead agency shall have authority and responsibility
				to take such actions as are necessary and proper, within the authority of the
				lead agency, to facilitate the expeditious resolution of the environmental
				review for the project.
									(i)DeadlinesThe
				following deadlines shall apply to any project subject to review under NEPA and
				any decision under any Federal law relating to such project (including the
				issuance or denial of a permit or license or any required finding):
								(1)Environmental review
				deadlinesThe lead agency shall complete the environmental review
				within the following deadlines:
									(A)Environmental impact
				statement projectsFor projects requiring preparation of an
				environmental impact statement—
										(i)the lead agency shall
				issue an environmental impact statement within 2 years after the earlier of the
				date the lead agency receives the project initiation request or a Notice of
				Intent to Prepare an Environmental Impact Statement is published in the Federal
				Register; and
										(ii)in circumstances where
				the lead agency has prepared an environmental assessment and determined that an
				environmental impact statement will be required, the lead agency shall issue
				the environmental impact statement within 2 years after the date of publication
				of the Notice of Intent to Prepare an Environmental Impact Statement in the
				Federal Register.
										(B)Environmental
				assessment projectsFor projects requiring preparation of an
				environmental assessment, the lead agency shall issue a finding of no
				significant impact or publish a Notice of Intent to Prepare an Environmental
				Impact Statement in the Federal Register within 1 year after the earlier of the
				date the lead agency receives the project initiation request, makes a decision
				to prepare an environmental assessment, or sends out participating agency
				invitations.
									(2)Extensions
									(A)RequirementsThe
				environmental review deadlines may be extended only if—
										(i)a different deadline is
				established by agreement of the lead agency, the project sponsor, and all
				participating agencies; or
										(ii)the deadline is extended
				by the lead agency for good cause.
										(B)LimitationThe
				environmental review shall not be extended by more than 1 year for a project
				requiring preparation of an environmental impact statement or by more than 180
				days for a project requiring preparation of an environmental assessment.
									(3)Environmental review
				comments
									(A)Comments on draft
				environmental impact statementFor comments by agencies and the
				public on a draft environmental impact statement, the lead agency shall
				establish a comment period of not more than 60 days after publication in the
				Federal Register of notice of the date of public availability of such document,
				unless—
										(i)a different deadline is
				established by agreement of the lead agency, the project sponsor, and all
				participating agencies; or
										(ii)the deadline is extended
				by the lead agency for good cause.
										(B)Other
				commentsFor all other comment periods for agency or public
				comments in the environmental review process, the lead agency shall establish a
				comment period of no more than 30 days from availability of the materials on
				which comment is requested, unless—
										(i)a different deadline is
				established by agreement of the lead agency, the project sponsor, and all
				participating agencies; or
										(ii)the deadline is extended
				by the lead agency for good cause.
										(4)Deadlines for decisions
				under other lawsNotwithstanding any other provision of law, in
				any case in which a decision under any other Federal law relating to the
				undertaking of a project being reviewed under NEPA (including the issuance or
				denial of a permit or license) is required to be made, the following deadlines
				shall apply:
									(A)Decisions prior to
				record of decision or finding of no significant impactIf a
				Federal agency is required to approve, or otherwise to act upon, a permit,
				license, or other similar application for approval related to a project prior
				to the record of decision or finding of no significant impact, such Federal
				agency shall approve or otherwise act not later than the end of a 90 day period
				beginning—
										(i)after all other relevant
				agency review related to the project is complete; and
										(ii)after the lead agency
				publishes a notice of the availability of the final environmental impact
				statement or issuance of other final environmental documents, or no later than
				such other date that is otherwise required by law, whichever event occurs
				first.
										(B)Other
				decisionsWith regard to any
				approval or other action related to a project by a Federal agency that is not
				subject to subparagraph (A), each Federal agency shall approve or otherwise act
				not later than the end of a period of 180 days beginning—
										(i)after all other relevant agency review
				related to the project is complete; and
										(ii)after the lead agency
				issues the record of decision or finding of no significant impact, unless a
				different deadline is established by agreement of the Federal agency, lead
				agency, and the project sponsor, where applicable, or the deadline is extended
				by the Federal agency for good cause, provided that such extension shall not
				extend beyond a period that is 1 year after the lead agency issues the record
				of decision or finding of no significant impact.
										(C)Failure to
				actIn the event that any
				Federal agency fails to approve, or otherwise to act upon, a permit, license,
				or other similar application for approval related to a project within the
				applicable deadline described in subparagraph (A) or (B), the permit, license,
				or other similar application shall be deemed approved by such agency and the
				agency shall take action in accordance with such appoval within 30 days of the
				applicable deadline described in subparagraph (A) or (B).
									(D)Final agency
				actionAny approval under subparagraph (C) is deemed to be final
				agency action, and may not be reversed by any agency. In any action under
				chapter 7 seeking review of such a final agency action, the court may not set
				aside such agency action by reason of that agency action having occurred under
				this paragraph.
									(j)Issue identification
				and resolution
								(1)CooperationThe
				lead agency and the participating agencies shall work cooperatively in
				accordance with this section to identify and resolve issues that could delay
				completion of the environmental review or could result in denial of any
				approvals required for the project under applicable laws.
								(2)Lead agency
				responsibilitiesThe lead agency shall make information available
				to the participating agencies as early as practicable in the environmental
				review regarding the environmental, historic, and socioeconomic resources
				located within the project area and the general locations of the alternatives
				under consideration. Such information may be based on existing data sources,
				including geographic information systems mapping.
								(3)Participating agency
				responsibilitiesBased on information received from the lead
				agency, participating agencies shall identify, as early as practicable, any
				issues of concern regarding the project’s potential environmental, historic, or
				socioeconomic impacts. In this paragraph, issues of concern include any issues
				that could substantially delay or prevent an agency from granting a permit or
				other approval that is needed for the project.
								(4)Issue
				resolution
									(A)Meeting of
				participating agenciesAt any time upon request of a project
				sponsor, the lead agency shall promptly convene a meeting with the relevant
				participating agencies and the project sponsor, to resolve issues that could
				delay completion of the environmental review or could result in denial of any
				approvals required for the project under applicable laws.
									(B)Notice that resolution
				cannot be achievedIf a resolution cannot be achieved within 30
				days following such a meeting and a determination by the lead agency that all
				information necessary to resolve the issue has been obtained, the lead agency
				shall notify the heads of all participating agencies, the project sponsor, and
				the Council on Environmental Quality for further proceedings in accordance with
				section 204 of NEPA, and shall publish such notification in the Federal
				Register.
									(k)Report to
				congressThe head of each Federal agency shall report annually to
				Congress—
								(1)the projects for which
				the agency initiated preparation of an environmental impact statement or
				environmental assessment;
								(2)the projects for which
				the agency issued a record of decision or finding of no significant impact and
				the length of time it took the agency to complete the environmental review for
				each such project;
								(3)the filing of any
				lawsuits against the agency seeking judicial review of a permit, license, or
				approval issued by the agency for an action subject to NEPA, including the date
				the complaint was filed, the court in which the complaint was filed, and a
				summary of the claims for which judicial review was sought; and
								(4)the resolution of any
				lawsuits against the agency that sought judicial review of a permit, license,
				or approval issued by the agency for an action subject to NEPA.
								(l)Limitations on
				claims
								(1)In
				generalNotwithstanding any other provision of law, a claim
				arising under Federal law seeking judicial review of a permit, license, or
				approval issued by a Federal agency for an action subject to NEPA shall be
				barred unless—
									(A)in the case of a claim pertaining to a
				project for which an environmental review was conducted and an opportunity for
				comment was provided, the claim is filed by a party that submitted a comment
				during the environmental review on the issue on which the party seeks judicial
				review, and such comment was sufficiently detailed to put the lead agency on
				notice of the issue upon which the party seeks judicial review; and
									(B)filed within 180 days
				after publication of a notice in the Federal Register announcing that the
				permit, license, or approval is final pursuant to the law under which the
				agency action is taken, unless a shorter time is specified in the Federal law
				pursuant to which judicial review is allowed.
									(2)New
				informationThe preparation of a supplemental environmental
				impact statement, when required, is deemed a separate final agency action and
				the deadline for filing a claim for judicial review of such action shall be 180
				days after the date of publication of a notice in the Federal Register
				announcing the record of decision for such action. Any claim challenging agency
				action on the basis of information in a supplemental environmental impact
				statement shall be limited to challenges on the basis of that
				information.
								(3)Rule of
				constructionNothing in this subsection shall be construed to
				create a right to judicial review or place any limit on filing a claim that a
				person has violated the terms of a permit, license, or approval.
								(m)Categories of
				projectsThe authorities granted under this subchapter may be
				exercised for an individual project or a category of projects.
							(n)Effective
				dateThe requirements of this subchapter shall apply only to
				environmental reviews and environmental decisionmaking processes initiated
				after the date of enactment of this subchapter.
							(o)ApplicabilityThis
				subchapter applies, according to the provisions thereof, to all projects for
				which a Federal agency is required to undertake an environmental review or make
				a decision under an environmental law for a project for which a Federal agency
				is undertaking an environmental
				review.
							.
			(b)Technical
			 amendmentThe table of
			 sections for chapter 5 of title 5, United States Code, is amended by inserting
			 after the item relating to subchapter II the following:
				
					
						SUBCHAPTER IIA—INTERAGENCY COORDINATION
				REGARDING PERMITTING
						560. Coordination of agency administrative
				operations for efficient
				decisionmaking.
					
					.
			(c)Regulations
				(1)Council on
			 environmental qualityNot
			 later than 180 days after the date of enactment of this Act, the Council on
			 Environmental Quality shall amend the regulations contained in part 1500 of
			 title 40, Code of Federal Regulations, to implement the provisions of this Act
			 and the amendments made by this Act, and shall by rule designate States with
			 laws and procedures that satisfy the criteria under section 560(d)(2)(A) of
			 title 5, United States Code.
				(2)Federal
			 agenciesNot later than 120
			 days after the date that the Council on Environmental Quality amends the
			 regulations contained in part 1500 of title 40, Code of Federal Regulations, to
			 implement the provisions of this Act and the amendments made by this Act, each
			 Federal agency with regulations implementing the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4321 et seq.) shall amend such regulations to implement
			 the provisions of this subchapter.
				
	
		July 17, 2012
		Reported from the
		  Committee on the
		  Judiciary with an amendment
		July 17, 2012
		The Committee on
		  Natural Resources discharged; committed to the Committee of
		  the Whole House on the State of the Union and ordered to be
		  printed
	
